Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/21 has been entered.
This office action is in response to correspondence filed 05/26/21 regarding application 16/445,660, in which claims 1, 6, 7, 12, 16, and 18 were amended and claims 8-10 were cancelled. In order to expedite allowance, the examiner has further amended claim 1. Claims 1-7 and 11-20 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wale T. Godo, Reg. No. 75,219 on 06/08/21.

The application has been amended as follows:
claims:

In claim 1: 
line 9: replace “the attention model of the source language” with “an attention model of the source language”
lines 10-11: replace “the encoder of the target language” with “an encoder of the target language”


Response to Arguments
Amended independent claims 1, 6, 7, 12, and 19 overcome the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1-7 and 11-20 based on Platanios and Shazeer, and so they are withdrawn. 

Allowable Subject Matter
Claims 1-7 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 6, 7, 11, 12, and 19 is Platanios et al. ("Contextual Parameter Generation for Universal Neural Machine Translation". In Proceedings of the 2018 Conference on Empirical Methods in Natural Language Processing. 26 August, 2018). Platanios discloses a machine translation method, comprising: determining a feature vector from a source sentence expressed in a source language using an encoder of the source language (Fig 1, English embedding, Encoder); determining context information of the source sentence from the determined feature vector 

Use of hypernetworks to generate parameters for attention models was known in the field of neural machine translation, as demonstrated by Wu et al. (“Google’s Neural Machine Translation System: Bridging the Gap between Human and Machine Translation”. arXiv pre-prints, 2016) and Ha et al. (“HyperNetworks”. arXiv pre-prints, 2016). Ha replaced the LSTM cells in the Wu model with HyperLSTM cells, which was found to improve performance of the existing model results (see page 12, section 4.6 of Ha, and Figure 1 of Wu, page 4). However, merely replacing the encoder and decoder LSTMs in Wu with hypernetworks would not have led to the invention of claims 1, 6, 7, 11, 12, and 19 without additional modifications that would not have been obvious.

Dependent claims 2-5, 13-18, and 20 are allowable because they further limit allowable parent claims 1, 12, and 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                06/08/21